DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/18/2022. The examiner acknowledges the amendments to claim 1. Claims 4 – 6 are new. Claims 1 - 6 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 07/18/2022, with respect to the USC 102 rejections of claims 1 - 3 have been fully considered and are persuasive.  The USC 102 rejections of claims 1 - 3 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 20120238901 A1 to Augustine (mentioned as pertinent in previous Office Action).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On pg 4, second to last paragraph of their Remarks, Applicant asserts that the disclosed insulating layer is configurable to significantly alleviate ambient thermal noise above sensing/actuating elements, and provides adequate disclosure for claim 1 regarding the new claim limitations of melt and thermal degradation temperatures of the thermal insulating layer are greater than temperature of the thermal actuator during thermal actuation. Examiner respectfully disagrees. Applicant’s originally filed disclosure does not discuss the melt and thermal degradation temperatures of the thermal insulating layer, nor how these properties significantly alleviate ambient thermal noise above the sensing/actuating elements.
Furthermore, further down on pg 4, second to last paragraph of their Remarks, Applicant asserts the temperature of the thermal actuator during actuation cannot be greater than the melting point of the polyurethane foam of the thermal insulating layer, because doing so would damage the tissue the thermal actuator is placed. Examiner respectfully disagrees. First, claim 1 does not specifically claim the insulating layer comprises polyurethane foam. Second, Applicant’s disclosure does not disclose the insulating layer is configured to prevent tissue damage from the thermal actuator. Third, even if poly-urethane foam inherently has a melting point of 145.69 °C, this does not inherently mean the thermal actuator is not configured to thermally actuate above 145.69 °C. 
Claims 2 – 6 are rejected for depending from noncompliant claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120238901 A1 to Augustine (mentioned as pertinent in previous Office Action) in view of US 20120165759 A1 to Rogers, et al. (cited in previous Office Action, hereinafter Rogers).
Regarding claim 1, Augustine teaches a device to thermally measure a subdermal tissue parameter (core temperature) [abstract] comprising:
An insulating layer (110) thermally insulates a thermal actuator (heater 104) and at least one temperature sensor (102) [0055-0056] (Fig 3B);
wherein the insulating layer is characterized by a thermal conductivity less than or equal to 0.1 W/m*K (specifically 0.037 Watts/(meter-.degree. Kelvin)) [0055]; and
wherein melt and thermal degradation temperatures of the thermal insulating layer are greater than temperature of the thermal actuator during thermal actuation ([0052], the melt and thermal degradation temperatures of the thermal insulating layer must be greater than the temperature of thermal actuator for the thermal insulating layer to effective thermally insulate the temperature sensor from the thermal impact of the heater) (Fig 3B).
However, Augustine does not teach a substrate;
a flexible circuit supported by the substrate, the flexible circuit comprising a thermal actuator and at least one temperature sensor disposed outside of an area comprised by the thermal actuator; and
the insulating layer is coupled with the flexible circuit.
Rogers teaches a substrate (stretchable substrate 30) [0180, 0245] (Fig 1c(A)); and
a flexible circuit (comprising temperature sensor 100 and heater/thermistor 110) supported by the substrate [0015, 0155, 0245] (Fig 1c(A)), the flexible circuit comprising a thermal actuator (110) and at least one temperature sensor (100) disposed outside of an area comprised by the thermal actuator [0245] (Fig 1c(A)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Augustine to have a substrate;
a flexible circuit supported by the substrate, the flexible circuit comprising a thermal actuator and at least one temperature sensor disposed outside of an area comprised by the thermal actuator; and
the insulating layer is coupled with the flexible circuit, because integrating components of the device with a flexible substrate and circuit would have the predictable result of helping the device conform the surface of a body, as recognized by Rogers [0015, 0026, 0180].

Regarding claim 2, Augustine in view of Rogers teach the limitations of claim 1, and Augustine further teaches the insulating layer (110) is characterized by a thermal conductivity selected from the range of 0.01 W/m*K to 0.1 W/m*K (specifically 0.037 Watts/(meter-.degree. Kelvin)) [0055].

Regarding claim 3, Augustine in view of Rogers teach the limitations of claim 1, and Augustine further teaches the insulating layer (110) at least partially encapsulates said the thermal actuator (heater 104) and the temperature sensor (102) [0055 - 0056] (Fig 3B).

Regarding claim 4, Augustine in view of Rogers teach the limitations of claim 1, and Augustine further teaches the insulating layer (110) comprises a foam layer [0054].

Regarding claim 6, Augustine in view of Rogers teach the limitations of claim 4, and Augustine further teaches a discontinuous (by holes 214) thermally conductive layer (adhesive layer 208) positioned proximate to the thermal actuator (heater 104) and the at least one temperature sensor (102) ([0070 - 0072], adhesive layer 208 comprise holes 214, which are voids or discontinuities in the adhesive layer, which enable thermally insulative air to escape the adhesive layer, improving the thermal conduction between the heater and temperature sensor above the adhesive layer and the skin below) (Fig 3B and 12).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine in view of Rogers as applied to claim 4 above, and further in view of US 20040242976 A1 to Abreu.
Regarding claim 5, Augustine in view of Rogers teach the limitations of claim 4, however they do not teach the foam layer is a poly-urethane foam layer.
Abreu teaches a poly-urethane foam layer [0340].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Augustine in view of Rogers to have the foam layer is a poly-urethane foam layer, because doing so would help the foam layer’s thermal insulation properties by comprising a material that inherently has low thermal conductivity, as recognized by Abreu [0340].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2019097819 A, US 20170049397 A1, and US 20170156594 A1 are mentioned because they disclose polyurethane foams for thermal insulation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791